Citation Nr: 1740817	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-10 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disability, including as secondary to the service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from March 1999 to October 2004.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  During the course of the appeal, jurisdiction was transferred to the RO in Waco, Texas when the Veteran became a resident of the state of Texas. 

In February 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In June 2017, the Board referred the case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issue on appeal.  In August 2017, a medical opinion from a VA physiatrist was obtained.


FINDINGS OF FACT

1.  Chronic symptoms of neck and upper back pain, as well as right arm pain, were manifested during service.  

2.  The Veteran currently has a diagnosis of cervical degenerative disc disease and cervical spondylosis with upper extremity radiculopathy.

3.  The current cervical spine disability is causally related to active service.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for cervical degenerative disc disease and spondylosis with upper extremity radiculopathy are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

For reasons explained below, the Board is granting service connection for cervical degenerative disc disease and spondylosis with upper extremity radiculopathy.  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with cervical degenerative disc disease and cervical spondylosis with upper extremity radiculopathy.  See Dorland's Illustrated Medical Dictionary 1743 (30th ed. 2003) (defining cervical spondylosis as degenerative joint disease affecting the cervical vertebrae, intervertebral disks, and surrounding ligaments and connective tissue, sometimes with pain or paresthesia radiating along the upper limbs as a result of pressure on the nerve roots).  Arthritis (i.e., degenerative joint disease) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.


Service Connection Analysis

The Veteran contends that the current cervical spine disability was caused by a neck injury sustained during service.  He asserts that, in late September 2003, he sustained a neck injury, in addition to a more severe right shoulder injury, when another service member fell on top of him during service.  He alleges that he has experienced pain and numbness in the arms since the in-service neck injury with worsened pain and stiffness over time and received treatment for the neck shortly after service separation.  See October 2010 VA Form 21-4138, see also Board hearing transcript, pages 3-5.  

After review of all the lay and medical evidence of record, the Board finds that the chronic symptoms of neck and upper back pain and right arm pain were manifested during service.  In August 2000, the Veteran received treatment for intermittent neck and upper back pain of three months duration and was diagnosed with somatic dysfunction.  In October 2000, the Veteran received treatment for mid-back and neck pain, which was then attributed to a diagnosis of somatic dysfunction of the cervical and thoracic spine.  In December 2000, the Veteran reported upper back pain and was diagnosed with right trapezius strain.  On the July 2004 service Medical Board report of medical history, the Veteran reported numbness and tingling in the right shoulder since having undergone right shoulder surgery and reported radicular involving the right arm that was lessening with each day.   

The Board finds that the evidence is at least in equipoise on the question of whether the cervical spine symptoms manifested during service are manifestations of the current cervical spine disability.  After review of the record, the August 2017 VA reviewer opined that it was at least as likely as not that the current cervical spine disability with upper extremity radiculopathy was directly related to complaints and symptoms during active service.  In support of the medical opinion, the August 2017 VA reviewer referenced the in-service complaints of neck and upper back pain in August 2000 and October 2000, the in-service complaint of upper back pain in December 2000, and the July 2004 in-service report of numbness and tingling symptoms in the right arm, and wrote that the most common cause of upper extremity radicular symptoms was having cervical disk herniation or cervical degenerative disc disease.  The August 2017 VA reviewer explained that the evidence showed that the Veteran's cervical spine pain had its onset in 2000 during active service, with evidence of radicular symptoms of the right upper extremity in July 2004, and there was evidence of left upper back pain in February 2005 (i.e., within one year of service separation.  The August 2017 VA examiner added that the current cervical spine disability was diagnosed in 2009 by magnetic resonance imaging (MRI).   

Because the August 2017 VA reviewer had accurate information and data on which to base the medical opinion and provided sound rationale for the medical opinion, the August 2017 VHA advisory medical opinion is of significant probative value.  The August 2017 VHA advisory medical opinion is the only adequate, competent medical opinion of record.

In consideration of the foregoing, the Board finds that the evidence both for and against the question of whether the Veteran has the current cervical spine disability was related to active service is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that presumptive service connection for cervical spine degenerative disc disease and spondylosis with upper extremity radiculopathy under 38 C.F.R. § 3.303(b) based on chronic symptoms during service is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Service connection for cervical degenerative disc disease and spondylosis with upper extremity radiculopathy is granted. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


